UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1054



DIANA M. CAMPITELLI,

                                            Plaintiff - Appellant,

          versus


HILLARY GALLOWAY DAVIS; JOHN F. CONWELL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
3739-L)


Submitted:   May 16, 2002                   Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Diane M. Campitelli, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Diane M. Campitelli seeks to appeal the district court’s order

denying relief on her 42 U.S.C. § 1983 (West Supp. 2001) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal on the reasoning of the

district court.   See Campitelli v. Davis, No. CA-01-3739-L (D. Md.

Dec. 14, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2